CHILTON, J.
The writ of error in this case must be dismissed. There is no judgment against the defendant, from which a writ of error will lie; the error complained of is, that the court permitted the State’s solicitor to enter a nolle prosequi, so as to prefer a new indictment, corresponding with the facts constituting the alledged offence. The judgment of the court discharges the defendant from the former indictment, and if he was'improperly detained in custody .after the nolle prosequi was entered, this is not his remedy.
Writ off error dismissed.